Murphy, P. J., and Kupferman, J., dissent in a memorandum by Kupferman, J., as follows:
In 1975, New York City faced a financial crisis. As a result, the city was forced to institute a number of economy measures. Among them was the layoff of 5,900 uniformed civil service employees. Over the next five years, as its economic health recovered, the city hired back almost 4,800 of those laid off. In 1982, to help ameliorate the problems caused by the layoff, the New York *476State Legislature enacted Civil Service Law § 80 (7).* It provides that those laid off who returned to their jobs "shall be deemed to have been in continuous service in determining seniority and length of service * * * provided, however, that for retirement purposes, a member receiving such service credit shall pay into the annuity savings fund * * * the amount * * * required to have been paid * * * for such service”.
The city argues, and Supreme Court suggested, and now a majority of this court holds, that the above passage limits the granting of seniority credit to retirement and pension purposes. Plaintiffs-appellants, who include a rehired transit police officer and firefighter, contend the law grants seniority and credit not only for retirement purposes but also for promotion eligibility, salary rate, assignments and reassignments, and attendance and leave.
The plain meaning of the statute supports the position of the rehired transit police officers and firefighters. It says that those who returned to their jobs "shall be deemed to have been in continuous service”. There are no qualifiers. The statute goes on: "provided, however, that for retirement purposes”. This indicates that retirement was only one purpose of the statute, not the exclusive purpose.
The city agrees that the plain meaning supports appellants’ interpretation. Nevertheless, it urges us to consider the legislative history, especially the accompanying memoranda. However, in statutory construction, when legislative intent is apparent from the language, courts need not consider the import of accompanying memoranda. (Sega v State of New York, 60 NY2d 183, 191.) Resort to extrinsic matter is inappropriate when statutory language is unambiguous. (People v Graham, 55 NY2d 144, 151.) The most persuasive evidence of meaning is words used by the Legislature. (United States v American Trucking Assns., 310 US 534, 543.) And, when the language of a statute is plain, a court will not adopt a different construction absent clear legislative history contradicting the meaning of the words. (United States v Holroyd, 732 F2d 1122 [2d Cir 1984].)
The city reads the statute as only relating to retirement purposes. It looks to the Senate and Assembly memoranda accompanying the bill, as well as the City Council’s home-rule message (a State constitutional requirement through which the Council requests certain legislation from the State Legisla*477ture). These documents discuss the retirement aspect only. However, courts often recognize that the lack of words in the history of a statute supporting its plain meaning is not reason to depart from the language of the statute. (See, United States v Perdue Farms, 680 F2d 277 [2d Cir 1982].) In addition, it is likely the memoranda and home-rule message were not more encompassing because the statutory language is so obvious that the sponsor had no fear of misinterpretation.
The city points out that its Actuary sent a fiscal note to the Legislature estimating the cost of the bill at $2 million, and that this cost only covers the retirement benefits. The city cites this as evidence that other costs were not contemplated. At that time, however, costs other than retirement costs did not require a fiscal note. (Legislative Law § 50; this law has since been amended.) Thus, the lack of such a note proves nothing.
Moreover, other evidence supports the plaintiffs. A subsequent letter from the bill’s sponsor, Senator Frank Padavan, agrees with their interpretation, as does a budget report from the State Division of the Budget and a legislative memorandum from the State Department of Civil Service. Also, a letter to the Governor from the New York Conference of Mayors and Municipal Officers opposing the bill makes clear they thought it applied to more than retirement payments. Furthermore, the New York City Civil Service Commission produced findings which are in accord with the police officers’ and firefighters’ reading. All the above, combined with the plain meaning, provide firm ground for appellants’ position.
The city also claims that applying section 80 (7) beyond retirement benefits would prove too costly and complex, and therefore the Legislature could not have intended the law to confer those benefits. But, the effect of much legislation is expensive and complicated.
Another important factor is that the major question on appeal should be considered res judicata, thus preventing the city from prevailing. In a recent case, Higdon v New York City Civ. Serv. Commn. (125 AD2d 1010), we affirmed a Supreme Court ruling related to section 80 (7), the section at issue here. In that case the city had an opportunity to advance its argument by stating the same position it advocates now. It did not. Reasons of judicial economy and finality of decisions mitigate against allowing them to argue it in the instant case. A judgment is conclusive upon parties in subsequent cases involving the same cause of action both as to matters actually *478litigated and those that might have been but were not. (American Airlines v Transport Express, 55 AD2d 513, lv denied 42 NY2d 802.)
Supreme Court also held that appellants failed to exhaust their administrative remedies. The relevant labor contracts call for dispute resolution of layoffs through grievance and arbitration procedures. The Court of Appeals has found, however, that even if a contract calls for arbitration, sometimes public policy considerations override the exhaustion doctrine. (See, Matter of Susquehanna Val. Cent. School Dist. [Susquehanna Val. Teachers’ Assn.] 37 NY2d 614, 616-617.) This is such a case. Additionally, we have held that failure to exhaust administrative remedies is not fatal to judicial review where the only question is one of statutory construction. (Byer v City of New York, 50 AD2d 771.) Both parties argue, and we agree, that the exhaustion doctrine should not apply here.
Accordingly, we would reverse, reinstate the complaint and declare that the seniority rights granted pursuant to Civil Service Law § 80 (7) are not limited to retirement and pension purposes.

 Renumbered section 80 (8) in 1985.